DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections

Claim 20 is objected to because of the following informalities:  the claim contains a stray period “.” at the end of the third block of text.  Appropriate correction is required.

Claim 20 is further objected to because of the following informalities:  the claim recites “the respective controls” and “the respective functions” in the third block of text without previously defining “respective controls” and “respective functions” in the claim.  The examiner assumes that Claim 20 contains typographical errors and is intended to .  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites “An input or control device” in the first line of the claim, and subsequently references “the controlled device” throughout the remainder of the claim.  There is insufficient antecedent basis for this limitation in the claim.  As such, it is firstly unclear if Claim 20 intends to reference “the control device” defined in the first line of the claim or some other “controlled device.”  In this regard, referencing “the controlled device” makes it further unclear whether the first line of the claim intends to define an “input device” or a separate “control device,” or an “input or control device” as a single device.  In other words, defining “An input or control device” in the first line of the claim and subsequently referencing “the controlled device” (or even “the control device”) renders the claim Claims 21-34 are rejected as indefinite for their dependency on Claim 20.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagley (US 4,078,257).

As pertaining to Claim 20, Bagley discloses (see Fig. 1 and Fig. 5) an input or control device (11; see Col. 2, Ln. 12-19) with variable controls configuration (13) comprising:
a control zone (see (13)) including a touch layer (37, 39, 41) without a touch screen (see Col. 2, Ln. 46-63), wherein the touch layer (37, 39, 41) detects spots where human fingers are close to, without the human finger touching (see (35)), the touch layer (37, 39, 41);

a first interpretation definition (i.e., a first touch key interpretation) belongs to the first graphic layer (i.e., the lower graphic layer (89)), wherein the first interpretation definition (i.e., first touch key interpretation) describes assigning of the individual parts (again, see (91)) of the first graphic layer (i.e., the lower graphic layer (89)) surface to the respective controls (i.e., touch inputs) and to the respective functions (i.e., input functions) of the controlled device (11).
a second graphic layer (i.e., an upper graphic layer (89)) with graphic representation of at least one control element (see (91)), the second graphic layer (i.e., the upper graphic layer (89)) is located on the first graphic layer (i.e., the lower graphic layer (89)) or on the touch layer (37, 39, 41), and the second graphic layer (i.e., the upper graphic layer (89)) is removable (i.e., via disassembly) from the first graphic layer (i.e., the lower graphic layer (89)) or from the touch layer (37, 39, 41);
a second interpretation definition (i.e., a second touch key interpretation) belongs to the second graphic layer (i.e., the upper graphic layer (89)), wherein the second interpretation definition (i.e., the second touch key interpretation) describes assigning of the individual parts (again, see (91)) of the second graphic layer (i.e., the upper graphic layer (89)) surface to the respective controls (i.e., touch inputs) and to the respective functions (i.e., input functions) of the controlled device (11);
an evaluation unit (see Fig. 2) connected to the touch layer (37, 39, 41);

wherein the second graphic layer (i.e., the upper graphic layer (89)) is designed to cover the first graphic layer (i.e., the lower graphic layer (89));
wherein the first graphic layer (i.e., the lower graphic layer (89)) and the second graphic layer (i.e., the upper graphic layer (89)) have different numbers, or shapes, or layout, or visual display of the controls (see (91));
wherein the evaluation unit (again, see Fig. 2) is programmed according to the first interpretation definition (i.e., the first touch key interpretation) or according to the second interpretation definition (i.e., the second touch key interpretation), is adjusted for different evaluation of a touch or a touch gesture at the same spot on the touch layer (37, 39, 41) based on the first interpretation definition (i.e., the first touch key interpretation) if the second graphic layer (i.e., the upper graphic layer (89)) is not entered or based on the second interpretation definition (i.e., the second touch key interpretation) if the second graphic layer (i.e., the upper graphic layer (89)) is entered (see Col. 2, Ln. 64-67 and Col. 3, Ln. 8-14 in combination with Col. 3, Ln. 25-30 and Ln. 57-68 through Col. 4, Ln. 1-9; and Col. 4, Ln. 25-29 and Ln. 39-60).

As pertaining to Claim 21, Bagley discloses (see Fig. 1 and Fig. 5) that the touch layer (37, 39, 41) is a one touch sensor, conveniently capacitive or resistive touch digitizer (again, see Col. 2, Ln. 46-63 and also see Col. 5, Ln. 54-65).

As pertaining to Claim 22, Bagley discloses (see Fig. 1 and Fig. 5) that the first graphic layer (i.e., the lower graphic layer (89)) is located under the touch layer (37, 39, 41), which is transparent or translucent (again, see Col. 2, Ln. 46-63).

As pertaining to Claim 23, Bagley discloses (see Fig. 1 and Fig. 5) that the input or control device (11) has an interface (i.e., see (55)) for an additional transfer of second interpretation definition (i.e., a second touch key interpretation) to the evaluation unit (see Fig. 2; and again, see Col. 3, Ln. 25-30 and Ln. 57-68 through Col. 4, Ln. 1-9; and Col. 4, Ln. 25-29 and Ln. 39-60).

As pertaining to Claim 24, Bagley discloses (see Fig. 1 and Fig. 5) that part of the first graphic layer (i.e., the lower graphic layer (89)) or part of the second graphic layer (i.e., the upper graphic layer (89)) is in the evaluation unit (see Fig. 2) evaluated as a touchpad (again, see Col. 2, Ln. 64-67 and Col. 3, Ln. 8-14 in combination with Col. 3, Ln. 25-30 and Ln. 57-68 through Col. 4, Ln. 1-9; and Col. 4, Ln. 25-29 and Ln. 39-60).

As pertaining to Claim 25, Bagley discloses (see Fig. 1 and Fig. 5) that the input or control device (11) has at least one element (35) providing mechanical, feedback and/or at least one element providing acoustic feedback and/or at least one element (91) providing optical feedback to the user (again, see Col. 4, Ln. 39-44).

As pertaining to Claim 26, Bagley discloses (see Fig. 1 and Fig. 5) that the input or control device (11) has at least one communication interface (see any wiring in Fig. 2 and/or Fig. 6) serving to one-way or two-way communication with the controlled device (11) or with another control device (see Col. 2, Ln. 15-19 and Ln. 64-67).

As pertaining to Claim 27, Bagley discloses (see Fig. 1 and Fig. 5) that the input or control device (11) is a home control device, conveniently wall mounted switch or control panel (see Col. 1, Ln. 23-30).

As pertaining to Claim 28, Bagley discloses (see Fig. 1 and Fig. 5) that the input or control device (11) is a remote control (see Col. 1, Ln. 23-30).

As pertaining to Claim 29, Bagley discloses (see Fig. 1 and Fig. 5) that the input or control device (11) is a part of a home or office or industrial appliance or a part of an industrial or home or office control panel (see Col. 1, Ln. 23-30).

As pertaining to Claim 30, Bagley discloses (see Fig. 1 and Fig. 5) that the input or control device (11) is a part of a computer or computer accessories (see Col. 1, Ln. 23-30).

As pertaining to Claim 31, Bagley discloses (see Fig. 1 and Fig. 5) the second graphic layer (i.e., the upper graphic layer (89)) comprising:
a physical medium (see (89));

a second interpretation definition (i.e., a second touch key interpretation) belongs to the second graphic layer (i.e., the upper graphic layer (89));
wherein physical medium (89) is designed to cover the first graphic layer (i.e., the lower graphic layer (89));
wherein the second interpretation definition (i.e., the second touch key interpretation) describes assigning of the individual parts of the second graphic layer (i.e., the upper graphic layer (89)) surface to the respective controls and to the respective functions of the controlled device (again, see Col. 4, Ln. 25-29 and Ln. 39-60).

As pertaining to Claim 32, Bagley discloses (see Fig. 1 and Fig. 5) the second graphic layer (i.e., the upper graphic layer (89)) has a machine-readable identifier (i.e., code identifier; again, see Col. 4, Ln. 25-29 and Ln. 39-60).

As pertaining to Claim 33, Bagley discloses (see Fig. 1 and Fig. 5) the second graphic layer (i.e., the upper graphic layer (89)) includes a memory medium (19) for storing the second interpretation definition (again, see Col. 4, Ln. 25-29 and Ln. 39-60).

As pertaining to Claim 34, Bagley discloses (see Fig. 1 and Fig. 5) a method of evaluation of a touch or touch gesture on the touch layer (37, 39, 41) in the device of claim 20, wherein the touch or the touch gesture is translated into an information on .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,112,882 in view of Bagley (US 4,078,257). 

Claim 20 of Instant Application
Claim 1 of US 11,112,882
An input or control device with variable controls configuration comprising:

a control zone including a touch layer without a touch screen, wherein the touch layer detects spots where human fingers are close to, without the human finger touching, the touch layer;

a first graphic layer with graphic representation of at least one control element, wherein the first graphic layer is firmly connected to the touch layer;




a first interpretation definition belongs to the first graphic layer, wherein the first interpretation definition describes assigning of the individual parts of the 

a second graphic layer with graphic representation of at least one control element, the second graphic layer is located on the first graphic layer or on the touch layer, and the second graphic layer is removable from the first graphic layer or from the touch layer;

a second interpretation definition belongs to the second graphic layer, wherein the second interpretation definition describes assigning of the individual parts of the second graphic layer surface to the respective controls and to the respective functions of the controlled device;

an evaluation unit connected to the touch layer;
a memory having the first interpretation definition, or the second interpretation definition, or both interpretation definitions;















wherein the second graphic layer is designed to cover the first graphic layer;


wherein the first graphic layer and the second graphic layer have different numbers, or shapes, or layout, or visual display of the controls;



wherein the evaluation unit is programmed according to the first interpretation definition or according to the second interpretation definition, is adjusted for different evaluation of a touch or a touch gesture at the same spot on the touch layer based on the first interpretation definition if the second graphic layer is not entered or based on the second interpretation definition if the second graphic layer is entered.



















  An input or control device with variable controls configuration comprising:

a control zone including an evaluation touch layer without a touch screen, wherein the evaluation touch layer detects spots where human fingers are close to, without the human finger touching the evaluation touch layer;

a first graphic layer having a graphic representation of at least one control element, the first graphic layer is firmly connected to the evaluation touch layer, the evaluation touch layer is continuously spread through a surface of the control zone;


























an evaluation unit connected to the evaluation touch layer; 
a memory connected to the evaluation unit having an interpretation definition; 


a second graphic layer covering the first graphic layer, the second graphic layer is removable from the first graphic layer;

at least one sensor including flat electrodes located on the evaluation touch layer, the at least one sensor is chosen from a proximity sensor, a motion sensor, a light sensor, a moisture sensor, a monoxide of carbon sensor, a temperature sensor, or combination thereof;

wherein the second graphic layer is designed to cover the first graphic layer, the first graphic layer allows proper functioning of the second graphic layer;

wherein the first graphic layer and the second graphic layer have different numbers, and/or shapes, and/or locations, and/or graphic representations of the variable controls configuration;

wherein the evaluation unit is programmed according to the first graphic layer or according to the second graphic layer, and is adjusted for different evaluation of a touch or a touch gesture at the same spot on the evaluation touch layer based on the first graphic layer if the second graphic layer is not entered or based on the second graphic layer if the second graphic layer is entered;


wherein the first graphic layer or the second graphic layer is a part of a flexible 

wherein the flexible membrane has a bearing basic layer made of a semi-rigid material, the flexible membrane has a layer with applied graphical representation of at least one button or a key, on the layer where the graphical representation is conveniently a protective layer;

wherein the first graphic layer has a flat physical medium attached to the evaluation touch layer, the physical medium has at least on one side located an image of at least one control element including at least one of a button or a key, an interpretation map is assigned to the physical medium, the interpretation map is located in the memory medium, the interpretation map defines assignment of the individual parts of the evaluation touch layer surface or the at least one sensor on the touch layer to the respective controls, that are assigned to the respective function of the controlled device.


While the cited U.S. Patent suggests “interpretation maps” assigned to the evaluation touch layer surface, the cited U.S. Patent does not recite “a first interpretation definition belongs to the first graphic layer, wherein the first interpretation definition describes assigning of the individual parts of the first graphic layer surface to the respective controls and to the respective functions of the controlled device” and “a second interpretation definition belongs to the second graphic layer, wherein the second interpretation definition describes assigning of the individual parts of the second graphic layer surface to the respective controls and to the respective functions of the controlled device.”
However, in the same field of endeavor, Bagley discloses (see Fig. 1 and Fig. 5) an input or control device (11; see Col. 2, Ln. 12-19) with variable controls configuration (13) comprising:  a control zone (see (13)) including a touch layer (37, 39, 41) without a touch screen (see Col. 2, Ln. 46-63), wherein the touch layer (37, 39, 41) detects spots a first interpretation definition (i.e., a first touch key interpretation) belongs to the first graphic layer (i.e., the lower graphic layer (89)), wherein the first interpretation definition (i.e., first touch key interpretation) describes assigning of the individual parts (again, see (91)) of the first graphic layer (i.e., the lower graphic layer (89)) surface to the respective controls (i.e., touch inputs) and to the respective functions (i.e., input functions) of the controlled device (11); a second graphic layer (i.e., an upper graphic layer (89)) with graphic representation of at least one control element (see (91)), the second graphic layer (i.e., the upper graphic layer (89)) is located on the first graphic layer (i.e., the lower graphic layer (89)) or on the touch layer (37, 39, 41), and the second graphic layer (i.e., the upper graphic layer (89)) is removable (i.e., via disassembly) from the first graphic layer (i.e., the lower graphic layer (89)) or from the touch layer (37, 39, 41); a second interpretation definition (i.e., a second touch key interpretation) belongs to the second graphic layer (i.e., the upper graphic layer (89)), wherein the second interpretation definition (i.e., the second touch key interpretation) describes assigning of the individual parts (again, see (91)) of the second graphic layer (i.e., the upper graphic layer (89)) surface to the respective controls (i.e., touch inputs) and to the respective functions (i.e., input functions) of the controlled device (11); an evaluation unit (see Fig. 2) connected to the touch layer (37, 39, 41); a memory (see wherein the evaluation unit (again, see Fig. 2) is programmed according to the first interpretation definition (i.e., the first touch key interpretation) or according to the second interpretation definition (i.e., the second touch key interpretation), is adjusted for different evaluation of a touch or a touch gesture at the same spot on the touch layer (37, 39, 41) based on the first interpretation definition (i.e., the first touch key interpretation) if the second graphic layer (i.e., the upper graphic layer (89)) is not entered or based on the second interpretation definition (i.e., the second touch key interpretation) if the second graphic layer (i.e., the upper graphic layer (89)) is entered (see Col. 2, Ln. 64-67 and Col. 3, Ln. 8-14 in combination with Col. 3, Ln. 25-30 and Ln. 57-68 through Col. 4, Ln. 1-9; and Col. 4, Ln. 25-29 and Ln. 39-60).  It is a goal of Bagley to provide a means of labeling and relabeling a set of control keys in a single control device to provide different control functions in the control device using a single interface (see Col. 1, Ln. 23-44).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of the cited U.S. Patent with the teachings of Bagley to arrive at the invention of Claim 1 of the instant application in order to provide a means of labeling 

Dependent Claims 21, 23, 25, and 27-30 are likewise rejected on the ground of nonstatutory double patenting as being unpatentable, respectfully, over Dependent Claims 2, 7, 11, and 12 of U.S. Patent No. 11,112,882 in view of Bagley (US 4,078,257).  The cited dependent claims of the instant application all depend from independent Claim 20.  The cited dependent claims of the cited U.S. Patent all depend from independent Claim 1.  There is no patentable distinction between the cited claims of the instant application and the cited claims of the cited U.S. Patent.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622